Mr. Justice Soott delivered the opinion of the Court. This was an action of debt, upon a promissory note, payable to the Bant. Martin made default, but Danley interposed two pleas, (to which the Bant demurred,) setting up, in substance, that Curran had filed his bill in chancery against the Bank, the said defendant Danley, and others, before the institution of this suit, in-which he had alleged that he had obtained certain judgments at law against the Bant upon her issues for circulation, and for their satisfaction had in vain exhausted all his remedies at law. That the Bank had certain equitable assets; which he specified, and, .among them, the debt in this declaration mentioned, which he prayed the court to cause to be discovered and made subject to the satisfaction of his judgments. That, in obedience to the subpoena, said defendant Danley had appeared, and by his answer had admitted his alleged indebtedness to the Bank, but had set up that he was not subject 'to be garnisheed as the debtor of the Bank, and that said chancery court had not authority-or jurisdiction to grant the relief sought in the premises, and that said chancery cause was still pending and undetermined, and prayed judgment of said writ and declaration, that the same might be quashed. Which pleas were verified by affidavit. The court sustained the demurrer, and gave judgment in favor of the Bank, to which both defendants sued oiít a writ of error to this COTU’t. The only question which, as we think, is properly raised by the demurrer, is as to the constitutionality of the act of the Legislature, which enacts that no person indebted to the Bank shall be subject to be garnisheed by any person haying a claim or debt against the Bant, it appearing perfectly manifest that it was the design of the Legislature, as this court has heretofore said, in the case of The State et al. vs. Curran, (7 Eng. 364,) to embrace, by that enactment, not only proceedings at law, but in chancery, the same being clearly ■within the mischief, and therefore embraced within the equity of the statute. There can be no pretence that the enactment in question denies all remedy; and, admitting that “the obligation of a contract, in the sense in which those words are used in the constitution, is that duty of performing it which is recognized and enforced by the laws;” and that if “the law be so changed that the means of legally enforcing this duty are materially impaired, the obligation of the contract no longer remains the same,” the act of the Legislature in question is by no means obnoxious to such an objection; because it can be a matter of no moment to the complainant below whether he subjects the money due by Danley to the Bank, to the payment of his debt in the hands of Danley, the debtor, or of Boss, the Financial Beceiver of the Bank, or of a trustee, who-might be appointed by the court, in a proper case, to collect the debts in the name of the Bank for the benefit of her creditors. So that his remedies are not substantially impaired or materially burthened: he has no cause to< complain; while a sovereign State would be in humiliating vassalage to the Federal Judiciary, if unable to- protect the-debtors of a public institution of her own from the harrassing suits and needless annoyance of every accidental bill-holder, who might choose-to take his “pound of flesh” from where his caprice might dictate.. So that the courts of justice are open to him upon terms that do not deny his right, or unreasonably burthen or delay his remedy, it does not lay in his mouth to object that other creditors of other delators are allowed privileges that are denied to. him. Matters of grace and favor to one, are no ground for a claim of right for another, nor is it inconsistent with the principles of a free government to extend her grace and favor to particular. classes of ber citizens only, wben it may be necessary to ameliorate calamity or promote public policy. ■ In no view presented to our minds is the act of the Legislature in question unconstitutional; and when taken as valid, and as comprehensive as we have considered it, the pleas in question set up no defence to this action; and, in our opinion, were property held bad. Judgment affirmed. WatKINS, CL J., not sitting, .